Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 7-8, 12, 14-15, 18 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to fully teach or suggest the limitations of: (as seen in exemplary Claim 1):
“receiving, with at least one processor of a service system, from a user device associated with a telephone number, a first short message service (SMS) message including a unique identifier  associated with an automated teller machine (ATM) terminal; 

verifying, with the at least one processor, that the telephone number associated with the user device from which the first SMS message is received is associated with an account;

in response to receiving the first SMS message, generating, with the at least one processor of the service system, a one-time password as a first password associated with the telephone number and the unique identifier, and communicating, with the at least one processor of the service system, to the ATM terminal, the first password associated with the telephone number and the unique identifier, wherein communicating, to the ATM terminal, the first password associated with the telephone number and the unique identifier causes the ATM terminal to display the first password on a display of the ATM terminal such that the first password is readable by a user when standing adjacent to the ATM terminal without the user physically interacting with the ATM terminal; 

receiving, with the at least one processor of the service system, from the user device associated with the telephone number, a second SMS message including the first password displayed on the display of the ATM terminal; 

verifying, with the at least one processor of the service system, that the first password number included in the second SMS message corresponds to the first password associated with the telephone number and the unique identifier;

in response to verifying the first password; 

transmitting, with the at least one processor of the service system, to the user device associated with the telephone number, a third SMS message including a prompt to provide a second password associated with the telephone number and the account associated with the telephone number, 

receiving, with the at least one processor of the service system, from the user device associated with the telephone number, a fourth SMS message including the second password, and

verifying, with the at least one processor of the service system, that the second password included in the fourth SMS message corresponds to the second password associated with the telephone number and the account associated with the telephone number;

based on verifying the first password and the second password, transmitting, with the at least one processor of the service system, to the user device associated with the telephone number, a fifth SMS message including an option to withdraw cash from the ATM terminal; 

receiving, with the at least one processor of the service system, from the user device associated with the telephone number, a sixth SMS message including a selection of the option to withdraw the cash from the ATM terminal; and 

communicating, with the at least one processor of the service system, to the ATM terminal, a cash dispense command, wherein the cash dispense command causes the ATM terminal to dispense the cash for collection at the ATM terminal, wherein the second password includes a personal identification number (PIN) for the account associated with the telephone number, and wherein the cash dispense command causes the ATM terminal to dispense the cash for collection at the ATM terminal without the ATM terminal receiving or having knowledge of an account number of the account associated with the telephone number and the PIN for the account associated with the telephone number.” 

Substantially similar limitations are present in all of the independent claims.
Singh (US PG Pub. 2011/0055084) (“Singh”) - discloses her invention as to techniques for remote controlled physical transactions with dynamic key generation and authentication. (See Singh Abstract) A portable device is accessed remotely and separately from an ATM.  (See Singh Abstract) The portable device is used to authenticate and initiate a cash transaction and is supplied a dynamically generated key and the key is provided to the ATM to finalize the transaction and cash is dispensed via the ATM. (See Singh Abstract)
Fig. 1 discloses a method for performing a remote controlled ATM transaction according to an example embodiment. (See Singh paragraph 21) The method (hereinafter “ATM network service”) is implemented on a machine-accessible and computer-readable medium as instructions that execute on one or more processors (machines, computers, processors, etc.) (See Singh paragraph 21)   The machine is specifically configured to process the ATM network service which is operational over and processes within a network, such as the Internet, phone network, etc. (See Singh paragraph 21) The network may be wired, wireless, or a combination of wired and wireless. (See Singh paragraph 21)   
At 110, the ATM network receives a request for a cash transaction or other ATM transaction, from a personal mobile device of a customer, as in the personal mobile device carried on the person or with the customer. (See Singh paragraph 22) Alternatively, the ATM network service receives the request via the personal mobile device to connect to the ATM network service and make the request. (See Singh paragraph 25)
At 120, the ATM network service acquires a unique serial number or other type of unique identifier for an ATM that is in proximity to the customer and the personal mobile device of the customer.  (See Singh paragraph 26) Essentially, the request is made by the customer via the personal mobile device for purposes of the customer using the personal mobile device to conduct a remote controlled transaction with the ATM, where the ATM is in the vicinity of the customer. (See Singh paragraph 26)
According to an embodiment, at 121, the ATM network service obtains the unique serial number via entry keys activated and punched by the customer. (See Singh paragraph 28) The customer acquires the unique serial number by visually inspecting the ATM for the serial number and then uses the personal mobile device to enter the serial number for communication to the ATM network service. (See Singh paragraph 28)  
At 130, the ATM network service presents authentication screens, which are typically presented on the ATM to customers via a display of the ATM.  (See Singh paragraph 30) These authentication screens or modified version of these authentication screens are presented to the customer on the customer’s personal mobile device and not the ATM display. (See Singh paragraph 30) The ATM network service then attempts to identify the customer and authenticate the customer for access to cash in an account associated with the customer which can be done in a variety of ways. (See Singh paragraph 30)
Figure 2 is another method for performing a remote controlled ATM transaction according to an example embodiment where the method (hereinafter “remote-controlled service”) is implemented in a machine-accessible and computer-readable storage medium as instructions that execute on one or more processors of a network server. (See Singh paragraph 40 and Fig. 2) The remote-controlled service represents another and in some cases enhanced perspective of the ATM network service represented by the method of Fig. 1. (See Singh paragraph 41)
The processing scenario in this embodiment of the remote-controlled service represents a situation where the personal mobile device of the customer having the account for which cash is being dispensed is remotely located from the ATM dispensing the cash. (See Singh paragraph 42) 
At 210, the remote-controlled service receives a request from a first device to process a cash transaction via a second device where the second device is actually in proximity to the ATM that is to process the cash transaction where the first device is in possession of the first user or person and the second device is in possession of a second different user or person. (See Singh paragraph 43)   The two devices are identified as mobile phones and the remote-controlled service acquires a telephone number for the second device from the first device thus informing that the second device, identified via a telephone number is to perform the cash transaction at the ATM as a surrogate for the first device. (See Singh paragraph 44) The first device will authenticate and conduct the transaction and the second device will complete authentication with the ATM and the individual having the second device will receive cash from the ATM. (See Singh paragraph 44)

Labrou et al. (US PG Pub. 2006/0206709) (“Labrou”) - Labrou discloses methods for performing transactions with an ATM using a mobile device and without the need for the user to present their bankcard to the ATM for performing such transactions are provided. (See Labrou paragraph 107 and Figs 9a-b)
The ATM receives, from the STS, a specific transaction token and provides (e.g., displays) the transaction token. (See Labrou paragraph 109) The user (consumer) enters the transaction token at the mobile device which wirelessly transmits to the STS a message that includes the transaction token. (See Labrou paragraph 109) The STS verifies the transaction message against the ATM authorize transaction message or the request token transaction message and upon successful verification by the STS, transmits a confirmation code to the mobile device and ATM. (See Labrou paragraph 109)
Alternatively, the ATM might display a transaction token at the beginning of the user’s interaction with the ATM, and in this case, the user performs the steps above right after the ATM displayed the transaction token and prior to executing any specific transaction. (See Labrou paragraph 110)
Labrou further discloses non-UPTF methods for user authentication where a user can securely log into their account without a username/password combination. (See Labrou paragraph 117) Here, the user’s regular login and password (account) has been associated with the user’s mobile phone number. (See Labrou paragraph 118) Here, the user can rely on a mobile device using, for example, wireless messages such as SMS including MMS. (See Labrou paragraph 118) For example, the user via a mobile device sends a SMS to a known number associated with authenticating a login to a specific website (or collection of them) and following receipt of the SMS by the authentication server, the website logs the user into her account, such that the SMS is used to approve a transaction with the provider. (See Labrou paragraph 119) As an additional security measure, the authentication server could respond by sending a SMS to the mobile number that the first SMS came from; or the authentication server could respond by sending a SMS to the mobile number SMS that includes a code that the user needs to type which logs the user into the account that is associated with the phone number of the mobile that was used to send the first SMS. (See Labrou paragraphs 119-121)

Recriwal et al. (US PG Pub. 2017/0124544) (“Recriwal”) - discloses his invention as to a method and system for cardless use of an ATM. (See Recriwal Abstract) The method includes receiving as an input a user-identified ATM that the user wishes to use, generating and transmitting a one-time password (OTP) for the user to enter at the identified ATM, receiving and verifying the OTP entered into the ATM and on successful verification, authorizing access to the services available through the ATM, without use of a card. (See Recriwal paragraph 7)
The user may identify the ATM he/she wishes to use through use of a website or mobile application “APP”. (See Recriwal paragraph 11) The method may further include a registration procedure in which a user is required to register his/her bank account or payment card with the application and may include the user answering one or more security questions in relation to himself/herself and/or his/her bank account. (See Recriwal paragraph 13) The registration procedure may include storing in a database contact details for the user that can be used to deliver the OTP to the user. (See Recriwal paragraph 13)  
The user may confirm the service required through use of a further control element which may cause a communication module to transmit details of the requested service (e.g., identified ATM, service required, payment amount) to a server. (See Recriwal paragraph 19) The services available through the ATM comprise one or more of deposits, withdrawals, transfers, balance/overdraft information, pin services, card-blocking, topping-up of pre-paid cards and obtaining statements of accounts. (See Recriwal Cl. 18)
The server may then check that the user is authorized to use such a service (e.g., by requesting approval of the withdrawal from the user’s bank account over a payment network). (See Recriwal paragraph 19) If the requested service is authorized, the server may generate a one-time password (OTP) and transmit it to the user through a mobile device, for example, through the application or as an SMS. (See Recriwal paragraph 19)
	Embodiments of Recriwal can be considered to have two levels of authorization – one of which requires the correct ATM to be used and the other of which requires the correct OTP to be entered.  (See Recriwal paragraph 22) In some embodiments, a further level of security is operable in the form of a security feature of accessing/enabling the application. (See Recriwal paragraph 22)    Security features may include, for example, a password, PIN or biometrics. (See Recriwal paragraph 12 and 65)
	None of the prior art, either individually or in combination fairly teaches or suggests all of the elements noted as similar in all of the independent claims.
Applicant’s Argument as to the amended claims was found persuasive as even in combination the prior art does not fairly disclose “…the cash dispense command causes the ATM terminal to dispense the cash for collection at the ATM terminal without the ATM terminal receiving or having knowledge of an account number of the account associated with the telephone number and the PIN for the account associated with the telephone number” as expressly recited by amended independent claims. (See Applicant’s Arguments dated 06/28/2022 pages 13-15)
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBREEN A. ALLADIN/
Primary Examiner, Art Unit 3693     
August 27, 2022